﻿141.	 Mr. President, my first words will be words of welcome and of farewell. Welcome to you, Mr. President, whom I am honoured to congratulate on your election to the presidency. Your long and brilliant leadership of the delegation of Yugoslavia in the United Nations justifies our hope that you will accomplish an outstanding and brilliant task in guiding the work of this General Assembly.
142.	May I also address words of farewell and cordial gratitude to Mr. Amerasinghe, the representative of Sri Lanka in this forum, under whose illustrious and skilful guidance the work of the last session of the General Assembly and of the Conference on the Law of the Sea progressed so satisfactorily.
143.	We have among us two new Members-Viet Nam and Djibouti. We warmly welcome and congratulate them, and express the desire of the Government of Spain to establish relations of friendship and co-operation in all spheres with them.
144.	It is for me a particularly pleasant duty to reiterate our tribute of admiration and gratitude to our Secretary- General, Mr. Kurt Waldheim, who brilliantly executed his duties during his first term of office, and it is for Spain a certain guarantee of the accomplishment of the important tasks that this Organization must face that Mr. Waldheim was re-elected to a post of such lofty responsibility for a new term of office, during which we are sure that he will flourish and achieve much, as is guaranteed by his competence, prudence and impartiality.
145.	Since the general elections held in my country on 15 June for Spain a new era of international dimensions has opened up.
146.	The Government, in defining its foreign policy, has had very much in mind the purposes and principles of the
United Nations, this Organization which is dedicated to the maintenance of international peace and security and to promoting co-operation and friendly relations among all countries within a framework of justice and freedom.
147.	In this context, together with our active participation in the Western and European world, what is particularly important is the realistic and fruitful reaffirmation of the close links my country maintains with Iberia-American nations and those in the Mediterranean area. All of this is part of the pursuit of universal objectives defined in three kinds of action: the promotion of detente and disarmament, the defence of human rights and the establishment of a fair and equitable international economic order.
148.	The state of international relations is hardly a cause for optimism. But we would be making a serious mistake in our assessment of the potentialities of this Organization were we merely to adjust our words and deeds to a passive recognition that nothing can be done. It would be unfair to consider that the present situation does not already represent considerable progress compared with previous situations through which we lived and suffered.
149.	From this point of view, the action of the United Nations, which is still imperfect and still subject to the pressures of the great Powers, to the fears of the small Powers and the selfishness of all, is considerable. As far as Spain is concerned, and having mentioned the important inspiration of the Organization in our actions, I should like to refer particularly to the moments when, in the course of the past year, co-operation between my country and the United Nations was particularly clear.
150.	On 28 September 1976, I had the honour of signing, in the presence of the Secretary-General and on behalf of the Government of Spain, the United Nations Covenants on Civil and Political Rights and on Economic, Social and Cultural Rights. On 27 April of this year, on the occasion of his visit to the United Nations, the President of the Government of Spain delivered to the Secretary-General the instruments of ratification of these Covenants. This represented an important step in my country's relations with the United Nations, in a direction which Mr. Adolfo Suarez described when he expressed  the importance the Government of the Monarchy attaches to respect for and application of inalienable and irrevocable rights  and reaffirmed:
 . . my -country's determination to expand international action to the utmost so that these human rights, of which this Organization is so rightly the spokesman and catalyst, will increasingly become a fundamental principle in relations among nations. 
In the same context, we must include Spain's accession to 1LO Conventions 87 and 98, which guarantee freedom of trade unions.
151.	Proper respect for and due protection of human rights constitute, and will continue to constitute, basic principles of my country's law and policy.
152.	Action undertaken by my Government, together with this Organization, to safeguard human rights must be viewed as the expression of a political will. From that standpoint, I should like to state that any initiative conducive to improving respect for human rights throughout the world will always find firm support in Spain.
153.	Various circumstances have contributed to making the year that has elapsed since the last session of the General Assembly one that can be described as the year of human rights. This was not the result of organized action or of a joint international initiative. Various forces which play a decisive role in the world scene today have helped to bring human rights continuously, and often polemically, to the forefront of international relations during the past 12 months.
154.	These polemics are in turn included in the most general scope of what constitutes the essence of detente. For some,   detente would be meaningless outside the framework of a process for the progressive affirmation of human freedom. For others, the emphasis placed on it and the corresponding description of interference in internal affairs would seriously endanger other sectors of global negotiations involved in detente.
155.	For our part, I should like to state our deep conviction that human rights cannot be parcelled out. Full respect for them must emerge from the joint affirmation of the values of freedom and justice. We believe that justice will develop best in an atmosphere of freedom.
156.	The fact is that today, and in what we feel is a positive way, the idea is gaining ground that human rights must be a basic factor in international relations. Violation of human rights, as has been demonstrated in many cases, is a factor of instability and insecurity in international life and, consequently, the decision as to the desirability or otherwise of implementing those rights is not a matter for individual States alone.
157.	Consequently, Spain will tirelessly and continuously strive to ensure that the human person and his rights command primary attention and respect in every corner of the world, North and South, East and West. But Spain will also seek to ensure that this issue is understood in all its complexity. It is a matter of safeguarding freedom, but also of doing away with the dialectics of economic and political domination which, while preventing the normal development of men and nations, also make difficult the establishment and maintenance of material conditions in which freedom can be asserted and developed.
158.	Year after year, in the general debates of this Assembly, we observe with concern that the same focal- points of conflict exist and that the same tensions remain unresolved.
159.	In the first place, the situation in the Middle East continues to be a danger to the peace and security of the entire world, and particularly threatens the stability of a region, the Mediterranean, of which my country is a coastal State. For this reason and because Spain has always defended the just causes of the Arab Nation, my country had hoped that the Geneva Peace Conference on the Middle East could have met this year.
160.	Those hopes seem to have been shared by our Assembly which last year adopted resolution 31/62 calling for the early convening of that Conference. But the facts were otherwise, since the Conference cannot be held unless the parties concerned in the conflict are prepared to comply with the United Nations resolutions and particularly the resolutions adopted by the Security Council.
161.	We continue to consider as unalterable the premises for a just and lasting solution to the problem of the Middle East to be respect for the right of existence of all countries in the area, within secure and recognized borders; the withdrawal of Israel from the territories occupied since the war of 1967; and recognition of the national rights of the Palestinian people in accordance with the provisions of the relevant resolutions of the General Assembly.
162.	In this connection, the Government of Spain is concerned about the continuation of certain practices which affect the territories that have been occupied since 1967, and particularly the establishment of Israeli settlements in those Arab territories, all of which constitutes a serious barrier to a just and peaceful solution.
163.	The maintenance of normal and friendly relations with all countries of the world is a principle of our international relations. A start towards a solution to the Middle East would enable us to give effect to this desire and contemplate a future of normal relations with all the countries in the area.
164.	The situation in southern Africa also seriously endangers peace and security and constitutes an open defiance of the entire international community. The apartheid system, the persistence of the illegal minority regime in Southern Rhodesia and the illegal occupation of Namibia by South Africa are three aspects of the same reality of oppression and injustice which has prevailed for such a long time in that part of the world, and where the situation is progressively deteriorating.
165.	The Government of Spain joins the international community in condemning every aspect of the policy of apartheid, including the establishment of the so-called  bantustans .
166.	The Government of Spain is following with keen interest and supports efforts intended to attain the prompt and peaceful independence of Zimbabwe and Namibia with majority Governments.
167.	Another critical area of tension on the African continent is that in the Maghreb regarding the decolonization of Western Sahara. Under circumstances known to all, Spain put an end once and for all to its presence and to its responsibilities in the Territory on 26 February 1976, specifying its position in the communication addressed by the Permanent Representative of my country to the Secretary-General on that same date. Nevertheless, we are following with grave concern the development of events in that region.
168.	Spain trusts that formulas may be found which will facilitate the elimination of tension in the zone and will lead to stability and peaceful understanding in Maghreb within the framework of a just and lasting solution of the problem of Western Sahara. Spain considers that such a solution should be sought in agreement with the parties, by harmonizing their respective and legitimate interests and taking into account the expression of the will of the people of the Sahara.
169.	May I recall, that in its resolution 3458 B (XXX), which took note of the Declaration of Madrid of 14 November 1975,the General Assembly reaffirms
 ... the inalienable right to self-determination, in accordance with General Assembly resolution 1514 (XV) of all the Saharan populations originating in the Territory .
Likewise, General Assembly resolution 31/45 adopted on 1 December 1976, in reaffirming this principle, called on OAU to seek a solution to the problem.
170.	We are aware of the risks involved in the present situation in the region. Spain, motivated by the peaceful aims which are at the root of our foreign policy, and in a desire for friendship, good neighborliness and co-operation with all the countries of the area, makes an appeal for concord and dialogue between the parties which my country would be prepared to promote in so far as it is possible for us to do so.
171.	In the same spirit it is the intention of my Government to co-operate in any humanitarian efforts of an international character that may be undertaken and for our part we shall take every step possible that may contribute to detente in that particularly sensitive area.
172.	The question of Cyprus must be included also in the catalogue of situations of unresolved tensions. We do not wish to nor could we dictate solutions which must come from the freely expressed will of the population of the island. But the interests of the international community lie in promoting understanding and freedom without the participation of elements alien to that population and always for the sake of maintaining the sovereignty, integrity and independence of a State Member of this Organization.
173.	A fundamental concern of the international community must be to consider the conflicts and their basic causes and to direct our efforts at pacification precisely to eliminating the causes of conflicts. We view with the utmost concern the particularly grave effects which the arms race has on the maintenance, and the spread of centres of conflict. Political and economic interests intervene and nourish conflicts which, while no solution of their basic causes is found, grow progressively more serious as a result of the indiscriminate use of increasingly sophisticated and deadly weapons. Thus there is a vicious circle of actions and reactions, the final effects of which cannot be foreseen.
174.	Security and disarmament must be combined and must gradually replace the increasingly unrealistic notion that security to be such must be armed. This idea will always lead to a search for absolute levels of security which in turn will always mean absolute degrees of insecurity, thus creating an endless arms race seeking an unattainable parity. These observations are true for both nuclear and conventional weapons. Perhaps it is superfluous to insist, once again, on the gigantic deviation of productive resources required for the arms race. We need unarmed security because then the possibilities of war or confrontation are of necessity reduced, but we urgently need also to see to it that disarmament leads to fruitful and firm solutions. That would enable mankind to reach worthy levels of development in an acceptable framework of security.
175.	On the basis of these considerations, Spain always looks favourably on every effort made bilaterally or multilaterally, within the United Nations or outside, which are carried out to halt the arms race. My country will always pay particular attention to any negotiating forum which seeks this objective, whether with regard to the limitation of strategic forces, the reduction of forces in central Europe, the possible discussion of similar measures for other geographical areas or, particularly, the convening of a world disarmament conference. Our final objective is and continues to be gradually to bring about general and complete disarmament under effective international control. We should like every aspect of disarmament to be considered in a global framework which would exclude all propaganda but would at the same time be realistic and cover all the causes of possible conflicts in all their complexity and ultimately the fundamental elements of security.
176.	Spain considers that the initiative taken with regard to the non-proliferation of nuclear weapons is a constructive one, but we would prefer that the concept of horizontal proliferation should no longer be used in a discriminatory manner and at the same time should be matched with tangible results in regard to the concept of vertical non-proliferation.
177.	My Government awaits with confidence the forthcoming special session of the General Assembly devoted to disarmament, in the Preparatory Committee for which Spain has been participating very actively. Along this same line of thinking I should like to express the interest we feel in establishing and maintaining denuclearized zones such as the one in the Indian Ocean. In this concept there is the chance of a gradual regional approach to general and complete disarmament and a real possibility of the concept's spreading through clearly defined regional zones.
178.	There are today examples of the regionalization of security, as it is encouraged by this Organization, that are worth taking into account and, if possible, imitating. I should like to refer particularly to the results of the Conference on Security and Co-operation in Europe, which will resume its work in Belgrade during the first days of October this year. The Conference, whose sessions were held at Helsinki and Geneva and will now be held at Belgrade, gives us a good indication of the possibilities and limitations of regional agreements on security items. The Conference, because of its composition and mechanisms, is a forum for equal non-discriminatory participation by large, medium and small-sized countries and the results already obtained doubtless assume a reasonable basis of security for all the countries participating in it. This basis was clearly made possible by a balanced and realistic consideration of the factors which fundamentally constitute security. Spain, which has always expressed its profound belief in the virtues of the Conference, will continue to participate in it actively, with hope and with realism.
179.	In this context I should particularly like to refer to all of the aspects encompassed by the security of the Mediterranean. The Conference on Security and Co-operation in Europe in this respect represents a fir and very promising attempt which we trust will be continued and expanded in this and at future sessions of the Conference, as well as by means of the corresponding bilateral and multilateral contacts. We could not. conceive of a solidly cemented European security unless, at the same time, security in the Mediterranean were part of it.
180.	This Organization still has to consider colonial situations which have not been resolved and to which Spain attaches particular importance, I refer to the cases of the Malvinas Islands, Belize and Gibraltar.
181.	The negotiations now being conducted between Argentina and the United Kingdom on the Malvinas Islands may be described as moderately encouraging. In these negotiations a sincere will to consider all questions and interests at stake has been demonstrated, without the minimum requirements of each of the parties constituting a barrier to a promising spirit of conciliation and understanding. We hope that the dispute over Belize will similarly come to a successful conclusion through a justly negotiated and peaceful settlement.
182.	As for Gibraltar, the United Nations has repeatedly defined its doctrine, urging the opening of negotiations to put an end to the colonial status of the Rock. My country has made constant efforts to start these negotiations, and we continue to hope that the United Kingdom will demonstrate the will to negotiate which this Organization has so insistently called upon it to show. For my part, 1 should like once again to reaffirm Spain's inalienable claim to sovereignty over that territory. At the last plenary session of Spain's Congress of Deputies devoted to a debate on foreign policy, all the Spanish political factions expressed themselves in favour of the reintegration of Gibraltar with Spain.
183.	Let it be clear that we are prepared to co-operate with the United Kingdom on the question of Gibraltar in its entirety, taking, into account the interests of its inhabitants and facilitating the integration of the Rock with the surrounding area, as the progress of negotiations allows.
184.	Finally, within the framework of regional agreements, Spain is pleased that the treaties concluded between the United States and Panama have been signed, paving the way for a satisfactory solution of the question of the Panama Canal.
185.	The international configuration of the world today has been shaped on a bipolar pattern, which, imposing itself on other ideological confrontations, divides the world into two compartments: the industrially developed countries on the one hand and the less developed countries on the other. The world economic crisis which broke out at the end of 1973 contributed to the diversification of that bipolar situation into new and complex realities. Mankind's major challenge is its ability to provide a world-wide solution to the economic problems which afflict it. A strengthening of the framework of interdependence and solidarity among nations, going beyond any desire for domination, and acknowledging the difficulty of economic independence, is therefore a pressing question. That great adventure, perhaps the greatest of our time, is called co-operation which, as the Brazilian Minister for Foreign Affairs has said, deserves continuous, constant and creative effort.
186.	The international community, acting through various agencies and particularly through the United Nations is clearly aware of the urgency and gravity of the matter and of its pressing needs.
187.	International co-operation has been the subject of meetings in various occasions, particularly at the sixth and seventh special sessions of the General Assembly. We shall soon take up the task of defining the objectives for the third United Nations development decade.
188.	Yet the data available to us, which have been compiled in the Secretary-General's reports, show that a disquieting situation remains, the essential feature of which is the fact that the difference in the income levels of the developed and the less-developed world has continued and has even grown. This picture is profoundly unsatisfactory and calls for continuous action by States, by international institutions and by this very General Assembly of the United Nations, in seeking a more rational conservation and distribution of available resources, thus facilitating the achievement of proper levels of subsistence and well being for the people of the whole world.
189.	We must at the same time work harder individually and collectively to change the world economic structure and move towards the establishment of a new international economic order. To do this, we must first ensure fluidity and flexibility in international trade and finance. Any measure likely to prevent the establishment of international barriers must be supported by the international agencies. Secondly, we must seek to stabilize the terms of trade in raw materials and finished products, and to ensure that adequate and safe markets will enable the developing countries to stabilize their balance of payments and thus be in a position to plan their economic development on a longer-term basis.
190.	As regards raw materials, in seeking adequate regulation of commodity markets, greater co-operation in the over-all use of energy resources-the very essence of development-must be secured. In this respect, my Government is convinced of the value of the proposal by the Secretary-General, Mr. Waldheim, concerning the establishment of an international energy institute within the United Nations, and we shall duly support the study and the development of this concept when necessary.
191.	In fact, the problem of energy resources is one with which my country is particularly concerned, having suffered intensely from the effects of the crisis. It is well aware of the difficulties and efforts involved in raising and maintaining its national product and its standard of living. That does not prevent us from participating actively and with interest in the international action devoted to that great undertaking which is world co-operation.
192.	We have participated in the Conference on International Economic Co-operation among the industrialized countries, between which there are marked differences in economic potential. At that Conference, Spain supported further negotiations to establish a permanent fund for commodities and announced its contribution to the special fund to assist the countries most seriously affected by the economic crisis. I should like to emphasize that, although the results of the North-South Conference were limited, that Conference took a realistic approach to the world's economic problems and in any case it defined the dynamics of a dialogue  which we consider to be positive.
193.	But the Paris dialogue showed its limitations, confirmed by the fact that towards the end of its last session the General Assembly was unable to evaluate the results of the Conference. The dialogue must go on now in every forum and particularly in the United Nations.
194.	Spain has also joined the International Fund for Agricultural Development and will make a contribution to it.
195.	Spain has recently become a member of the Governing Council of UNDP, and we intend actively to participate in technical co-operation with the countries and areas which need it. We give priority to items requiring Mediterranean co-operation and in this context we have co-operated very, actively in UNEP. We note with satisfaction the efforts of the international community to promote new forms of co-operation, so adequately reflected in the series of conferences recently convened by the United Nations, on specific items such as population, food, industrialization and the conference held this year on water and on desertification. Above and beyond the major ideological systems or political divergences mankind faces profound problems which directly affect its survival. It is a question of a more equitable structure for the over-all distribution of resources and of the available wealth. It is a question of making our universe habitable, clean and orderly in terms of human needs and the free development of every human being. We must attack and prevent pollution and have air and water which will make human life less difficult. Ultimately we must collectively participate in designing a world in which human abilities can freely develop and where needs will be adequately met. This gigantic and urgent task requires a combination of political, economic, technical and legal efforts.
196.	The United Nations devotes a major part of its endeavours to these needs, and I should like to refer in particular to the progress attained at the Third United Nations Conference on the Law of the Sea.
197.	The spirit of the Conference and its desire to attain a new and balanced maritime order taking into account the legitimate interests of all countries and of the international community as a whole must lead to satisfactory solutions. It is not for nothing that its aim is extremely ambitious and was conceived to be universal. The major question of the exploitation of the sea-bed beyond the limits of national jurisdiction, conceived as being irrevocably the common heritage of mankind, constitutes a test for that ever more intense international co-operation we seek. In this the great industrialized countries, the lesser industrialized countries and the developing countries must find harmonious formulas which will contribute to a new world economic order.
198.	Among the most important questions under discussion, I should like to refer particularly to a problem that is vital to my country that of access to the living resources of the exclusive economic zone of other States for men accustomed to fish there in accordance with rights established by history or by custom. Spain has actively participated in the Conference seeking, as it will continue to do, to maintain a formula which will adequately safeguard the rights of all States and the interests of the international community as a whole.
199.	Lastly, I wish to mention the importance which my country attaches to the negotiating and peace-keeping role of the United Nations in the international community and the need for all States Members to work for the institutional improvement of the Organization by way of Charter reform.
200.	Among other measures, we consider of particular interest the strengthening of the Security Council, the establishment of a permanent system of peace observation and the possibility of establishing a permanent world economic commission within the framework of the Economic and Social Council.
201.	My country, has this year participated actively in the important tasks of the special committee to review the Charter of the United Nations. It attaches great importance to the work of that Committee and hopes that among its proposals will be found a course of action to make the work of this Organization more flexible and its effectiveness greater.
202.	Spain will always seek to serve the lofty purposes of this Organization and the Assembly can be sure that we shall never fail to co-operate with it to ensure that the international community, of which this Assembly is the most genuine representation, may make progress and achieve results along the path of peace, understanding and co-operation.
203.	We live under the aegis of solidarity. We live united. Let us act united. 

 

